                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF INDIANA


 In Re: Cook Medical, Inc., IVC Filters            Case No.:      1:14-ml-2570-RLY-TAB
 Marketing, Sales Practices and Product
 Liability Litigation                              MDL No.:        2570

 This document relates to:

 AISHA RHINEHART                                   Case No.:      1:16-cv-1421

        Plaintiff                                  Judge:         Hon. Richard L. Young

 v.
                                                       NOTICE OF SUBSTITUTION OF COUNSEL
 COOK INCORPORATED, et al.

        Defendants



To the Clerk of Court:

       Attorney James G. O’Brien will no longer be involved with this matter. Please enter my

withdrawal as counsel for Plaintiff consistent with Local Rule 83.7(c)(4).

       Attorney Carasusana B. Wall will continue to represent Plaintiff and has already entered

appearances.

 December 7, 2018                     Respectfully Submitted,
                                       /s/ James G. O'Brien
                                      James G. O'Brien (0088460)
                                      O’BRIEN LAW, LLC
                                      3763 Sulphur Spring Road
                                      Ottawa Hills, Ohio 43606
                                      Tel.: (419) 930-6401
                                      Fax: (419) 930-6403
                                      Email: jim@obrien.law
                                CERTIFICATE OF SERVICE


       I transmitted a true and accurate copy of the foregoing Notice of Substitution of Counsel

upon all counsel of record by filing a copy on the electronic case management system on this date.




 December 7, 2018                      /s/ James G. O'Brien
                                      James G. O'Brien (0088460)




 Notice of Substitution of Counsel                                                   Page 2 of 2
